DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/12/2021 has been entered. Claims 1-23 remain pending in the application.  
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/894,095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it would be proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2).
Regarding claim 1, Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).
Crosby is silent on the particle size being an average particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as an average particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 50 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 50 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different 
Crosby is also silent on at least partially gelatinizing at least a portion of said initial potato feed to thereby form a gelatinous potato feed, prior to shearing.
Villagran teaches (Page 10, section 2) a potato mash, wherein the potatoes are cooked for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing. Villagran further teaches (Page 11, section 3) the cooked potatoes are comminuted to produce a wet mash, wherein comminution of the cooked potatoes may be accomplished by any suitable means, such as but not limited to ricing, mashing, shredding, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the cooking step to obtain partial gelatinization prior to shearing as taught by Villagran since both are directed to comminuted potato products, since partial gelatinization of potatoes prior to comminution is known in the art as shown by Villagran, since the cooking step causes partial inactivation of enzymatic and non-enzymatic browning enzymes (Villagran Page 10, section 2), therefore preventing browning and preserving the appearance of the potatoes, since Crosby teaches (Paragraph 0020) that potatoes may be blanched (a type of heat treatment) prior to shearing to inactivate enzymes, and since softening the potatoes would reduce the energy required to comminute the food product, saving time and/or money in the preparation process.
Regarding claim 2, Crosby teaches the macerating step 103 (shearing) is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 55°C).
Regarding claim 3, Crosby teaches (Paragraph 0022) the slurry is formed using a micro-cutter or other known devices which are capable of macerating the potatoes and which allows the level of cell breakage to be controlled, wherein micro-cutter is a cutting device which is capable of macerating to a degree such that it produces product particle sizes on the order of about five-thousandths of an inch. Crosby further teaches (Paragraph 0022) depending on desired process simplicity, the potato may be macerated inside a pump such as the macerating elements available to a progressive cavity pump. However, macerating inside a pump is not a requirement of Crosby and is simply one embodiment alongside treatment with a micro-cutter. Furthermore, a micro-cutter cuts a potato rather than applying pressure, and one or ordinary skill in the art would recognize that such a device would operate at atmospheric pressure as no pressure applying components are cited. Atmospheric pressure is below 3,000 psig, and therefore Crosby teaches claim 3.
However, even if the micro-cutter of Crosby were pressurized, the applicant has not identified any benefit or unexpected result to shearing at a pressure of less than 3,000 psig, and it would be obvious to one of ordinary skill in the art to adjust the pressure applied below 3,000 psig in order to reduce the energy requirements for pressurizing the shearing device, to prevent the shearing process from reducing the potatoes to a particle size lower than desired, to improve safety by mitigating the risk of expulsion of pressurized contents, etc. 
Regarding claim 4, Crosby teaches (Paragraph 0022) the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 120 to 300 µm).
Crosby is silent on the particle size being a D90 particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as a D90 particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 120 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 120 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Regarding claim 5, Crosby teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 67°C).
Regarding claim 6, Crosby teaches (Paragraph 0022; Fig. 1 #102, 103) in some embodiments, water will be added as a processing aid during various steps such as the segmenting step 102 which occurs before macerating step 103 (shearing) as shown in Figure 1. 
Regarding claim 8, Crosby is silent on the method according to claim 1, wherein said liquid potato product exhibits two or more of the following rheological properties as measured at 12.5°C:
Y1-5 ≠ Y5-10 ≠ Y10-15 ≠ Y15-20;
Y10  is at least 50 percent greater than Y10-15 and/or Y15-20;
Y1-5  is at least 50 percent greater than Y5-10, Y10-15, and/or Y15-20; and
Y5-10  is at least 50 percent greater than Y10-15  and/or Y15-20,

wherein "Y" is shear stress in dynes per centimeter squared (dynes/cm2) and subscript values used with "Y" are shear rates or shear rate ranges per second (1/s) at which the shear stress "Y" is measured, wherein said rheological properties are measured 30 minutes after forming said liquid potato product.
It is also noted that the applicant’s Specification states (Paragraph 0070 )the Liquid P described herein can exhibit desirable rheological profiles without the need for thickening agents, such as starches, gums, flour, etc., which can be considered undesirable additives by many consumers. The applicant’s Specification further states (Paragraph 00105) Examples 1 and 2 are substantially thicker (more viscous) than both the hot-milled product and conventional product of Comparative Examples 3 and 4.
	However, the applicant has not identified any benefits or unexpected results specific to rheological properties i.-iv. Furthermore, considering that the method of claim 1 is obvious in view of Crosby, subjecting potatoes to the claimed method would necessarily result in potatoes with rheological properties i-iv and as such, Crosby would inherently teach a liquid potato product with rheological properties i-iv as measured at 12.5°C and 30 minutes after forming said liquid potato product. It should also be noted that the claimed method has not positively recited a measurement step and that no specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity. 
	Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with rheological properties i-iv, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Regarding claim 10, Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).
Crosby is silent on the particle size being an average particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as an average particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 50 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 50 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product, and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Crosby is also silent on at least partially gelatinizing said initial potato feed to thereby form a gelatinous potato feed.
Villagran teaches (Page 10, section 2) a potato mash, wherein the potatoes are cooked for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing. Villagran further teaches (Page 11, section 3) the cooked potatoes are comminuted to produce a wet mash, wherein comminution of the cooked potatoes may be accomplished by any suitable means, such as but not limited to ricing, mashing, shredding, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the cooking step to obtain partial gelatinization prior to shearing as taught by Villagran since both are directed to comminuted potato products, since partial gelatinization of potatoes prior to comminution is known in the art as shown by Villagran, since the cooking step causes partial inactivation of enzymatic and non-enzymatic browning enzymes (Villagran Page 10, section 2), therefore preventing browning and preserving the appearance of the potatoes, since Crosby teaches (Paragraph 0020) that potatoes may be blanched (a type of heat treatment) prior to shearing to inactivate enzymes, and since softening the potatoes would reduce the energy required to comminute the food product, saving time and/or money in the preparation process.
Regarding claim 11, Crosby teaches (Paragraph 0022) the slurry is formed using a micro-cutter or other known devices which are capable of macerating the potatoes and which allows the level of cell breakage to be controlled, wherein micro-cutter is a cutting device which is capable of macerating to a degree such that it produces product particle sizes on the order of about five-thousandths of an inch. Crosby further teaches (Paragraph 0022) depending on desired process simplicity, the potato may be macerated inside a pump such as the macerating elements available to a progressive cavity pump. However, macerating inside a pump is not a requirement of Crosby and is simply one embodiment alongside treatment with a micro-cutter. Furthermore, a micro-cutter cuts a potato rather than applying pressure, and one or ordinary skill in the art would recognize that such a device would operate at atmospheric pressure as no pressure applying components are cited. Atmospheric pressure is below 3,000 psig, and therefore Crosby teaches claim 11.
However, even if the micro-cutter of Crosby were pressurized, the applicant has not identified any benefit or unexpected result to shearing at a pressure of less than 3,000 psig, and it would be obvious to one of ordinary skill in the art to adjust the pressure applied below 3,000 psig in order to reduce the energy requirements for pressurizing the shearing device, to prevent the shearing process from reducing the potatoes to a particle size lower than desired, to improve safety by mitigating the risk of expulsion of pressurized contents, etc. 
Furthermore, regarding claim 11, Crosby further teaches the macerating step 103 (shearing) is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 55°C).
Regarding claim 12, Crosby teaches (Paragraph 0022) the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 120 to 300 µm).
Crosby is silent on the particle size being a D90 particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as a D90 particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 120 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 120 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Regarding claim 13, Crosby teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 67°C).
Regarding claim 14, Crosby teaches (Paragraph 0022; Fig. 1 #102, 103) in some embodiments, water will be added as a processing aid during various steps such as the segmenting step 102 which occurs before macerating step 103 (shearing) as shown in Figure 1.
Regarding claim 15, Crosby is silent on the method according to claim 1, wherein said liquid potato product exhibits two or more of the following rheological properties as measured at 12.5°C:
Y1-5 ≠ Y5-10 ≠ Y10-15 ≠ Y15-20;
Y10  is at least 50 percent greater than Y10-15 and/or Y15-20;
Y1-5  is at least 50 percent greater than Y5-10, Y10-15, and/or Y15-20; and
Y5-10  is at least 50 percent greater than Y10-15  and/or Y15-20,

wherein "Y" is shear stress in dynes per centimeter squared (dynes/cm2) and subscript values used with "Y" are shear rates or shear rate ranges per second (1/s) at which the shear stress "Y" is measured, wherein said rheological properties are measured 30 minutes after forming said liquid potato product.
It is also noted that the applicant’s Specification states (Paragraph 0070 )the Liquid P described herein can exhibit desirable rheological profiles without the need for thickening agents, such as starches, gums, flour, etc., which can be considered undesirable additives by many consumers. The applicant’s Specification further states (Paragraph 00105) Examples 1 and 2 are substantially thicker (more viscous) than both the hot-milled product and conventional product of Comparative Examples 3 and 4.
	However, the applicant has not identified any benefits or unexpected results specific to rheological properties i.-iv. Furthermore, considering that the method of claim 1 is obvious in view of Crosby, subjecting potatoes to the claimed method would necessarily result in potatoes with rheological properties i-iv and as such, Crosby would inherently teach a liquid potato product with rheological properties i-iv as measured at 12.5°C and 30 minutes after forming said liquid potato product. It should also be noted that the claimed method has not positively recited a measurement step and that no specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity. 
	Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with rheological properties i-iv, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Regarding claims 21 and 22, Crosby as modified above teaches (Paragraph 0021) the potatoes are segmented (pre-milled) primarily for the ease in handling in the next step, macerating 103, wherein segmenting 102 can comprise any method which reduces the size of the potatoes such as slicing, dicing, ricing, cubing, etc. (It should be noted that the Applicant’s Specification teaches (Paragraph 0042) that pre-milling can be performed using a coarse cutting device, such as a bowl chopper, or a fine dicing machine. Thus, the segmenting method of Crosby including slicing or dicing is understood to read upon pre-milling.)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2) and further in view of Dickerson (US 5425308 A).
Regarding claim 7, Crosby teaches (Paragraph 0020; Fig. 1 #101) preparing step 101, wherein blanching may be completed by immersing the potato in water, and where preparing step 101 occurs prior to macerating step 103 as shown in Figure 1.
Crosby is silent on the blanching causing gelatinization in the potatoes.
As shown above, Villagran teaches (Page 10, section 2) a potato mash, wherein the potatoes are subjected to reduced cooking for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing. While Villagran does not explicitly state that the reduced cooking method involves blanching, Villagran teaches (Villagran Page 10, section 2) that the reduced cooking method inactivates enzymes similar to a blanching process, and the reduced cooking procedure can be any thermal or other type of cooking process that softens the potatoes for mashing including cooking by submersion in water or steam, (which could reasonably include blanching).
Additionally, it is known in the art from Dickerson (claim 25) that potatoes may be partially gelatinized by blanching.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to partially gelatinize the potatoes by blanching since blanch potatoes prior to shearing is known from Crosby, since partially gelatinizing potatoes with a thermal treatment prior to shearing is known from Villagran, since partially gelatinizing potatoes through blanching is known in the art from Dickerson, since performing a partial gelatinization process can causes partial inactivation of enzymatic and non-enzymatic browning enzymes (Villagran Page 10, section 2) therefore preventing browning and preserving the appearance of the potatoes, and since softening the potatoes would reduce the energy required to comminute the food product, saving time and/or money in the preparation process.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2) and further in view of Medriczky (US 2798815 A).	
Regarding claim 9, Crosby is silent on the method according to claim 1, wherein said liquid potato product exhibits one of the following shear stress profiles at 12.5°C measured 30 minutes after forming said liquid potato product:
a shear stress of at least 15 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 25 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 35 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 40 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises less than 10 weight percent of at least one complex carbohydrate material, other than said potato component; or
a shear stress of at least 150 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 200 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 225 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 250 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises at least 10 weight percent of at least one complex carbohydrate material, other than said potato component.	
It should be noted that the claims of the current application do not positively recite the addition of a complex carbohydrate to the potatoes or measurement 30 minutes after forming said liquid potato product at 12.5°C.
Medriczky teaches (Col. 1, lines 68-72) a method for preparing a granular food product from potatoes, wherein a carrier consists of processed potatoes and is adapted to preserve besides the contents of the starting material additional carbohydrates and proteins, vitamins, savory substances, medical preparations if so desired. Medriczky further teaches (Col. 2, lines 33-39) additional material in prefixed proportions can be mixed with the processed potato carrier by submitting the material to a mixing, kneading and whirling treatment, whereby the ingredients of the mass are minced and transformed into a paste. Medriczky further teaches (Col. 3, lines 58-63) processing with simultaneous addition of onions, celery, (where onions and celery are complex carbohydrates as indicated in the applicant’s Specification Paragraph 0065) or other ingredients having a strong odor, wherein, using the above-mentioned ingredients, these are added in dry form in the amount of 2.5% by weight calculated on the moist potatoes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the complex carbohydrates of Medriczky since both are directed to potato products, since both teach preparing granular potato products, since the addition of onions and celery to a potato product is known in the art as shown by Medriczky,  and since onions and celery would impart additional flavor or nutritional components that consumers would desire.
No specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity.
While Crosby in view of Medriczky is silent on the shear stress and shear rate values of the resulting food composition, it should be noted that the applicated has not identified any benefit or unexpected result to the claimed shear rate and shear stress values. Also, as Crosby in view of Medriczky teaches subjecting the claimed ingredients to the claimed process, the resulting food product would necessarily have the claimed values of shear stress and shear rate.
 Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with the claimed values of shear stress and shear rate, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Regarding claim 16, Crosby is silent on the method according to claim 10, wherein said liquid potato product exhibits one of the following shear stress profiles at 12.5°C measured 30 minutes after forming said liquid potato product:
i.	a shear stress of at least 15 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 25 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 35 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 40 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises less than 10 weight percent of at least one complex carbohydrate material, other than said potato component; or
ii.	a shear stress of at least 150 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 200 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 225 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 250 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises at least 10 weight percent of at least one complex carbohydrate material, other than said potato component.	
It should be noted that the claims of the current application do not positively recite the addition of a complex carbohydrate to the potatoes or measurement 30 minutes after forming said liquid potato product at 12.5°C.
Medriczky teaches (Col. 1, lines 68-72) a method for preparing a granular food product from potatoes, wherein a carrier consists of processed potatoes and is adapted to preserve besides the contents of the starting material additional carbohydrates and proteins, vitamins, savory substances, medical preparations if so desired. Medriczky further teaches (Col. 2, lines 33-39) additional material in prefixed proportions can be mixed with the processed potato carrier by submitting the material to a mixing, kneading and whirling treatment, whereby the ingredients of the mass are minced and transformed into a paste. Medriczky further teaches (Col. 3, lines 58-63) processing with simultaneous addition of onions, celery, (where onions and celery are complex carbohydrates as indicated in the applicant’s Specification Paragraph 0065) or other ingredients having a strong odor, wherein, using the above-mentioned ingredients, these are added in dry form in the amount of 2.5% by weight calculated on the moist potatoes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the complex carbohydrates of Medriczky since both are directed to potato products, since both teach preparing granular potato products, since the addition of onions and celery to a potato product is known in the art as shown by Medriczky,  and since onions and celery would impart additional flavor or nutritional components that consumers would desire.
No specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity.
While Crosby in view of Medriczky is silent on the shear stress and shear rate values of the resulting food composition, it should be noted that the applicated has not identified any benefit or unexpected result to the claimed shear rate and shear stress values. Also, as Crosby in view of Medriczky teaches subjecting the claimed ingredients to the claimed process, the resulting food product would necessarily have the claimed values of shear stress and shear rate.
Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with the claimed values of shear stress and shear rate, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2) and further in view of Nelson (US 3063849 A).	
	Crosby teaches (Paragraph 0001) a method for producing dehydrated potato products.
	Crosby is silent on forming said food product comprising a liquid component or a semi-solid component, wherein said liquid component or said semi-solid component comprises said liquid potato product, wherein said food product comprises a dip, a sauce, a dressing, a soup, an imitation dairy product, a spread, a beverage, or a confectionary.
	Nelson teaches (Col. 1, lines 69-70; Col. 5, lines 4-10) a dehydrated cooked potato material in the form of crumbs (particles), wherein the potato crumb product may be admixed with about twice its weight of dehydrated whole milk powder and appropriate dry seasoning, and the mix then may be packaged and later constituted with cold water (liquid component) and heated to provide a hot potato soup.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the teaching of Nelson to make the dehydrated potato product into a food product with a liquid component such as soup since both are directed to dehydrated potato products, since rehydrating potato product to make soup is known in the art as shown by Nelson, since it is well known in the art that dehydrated food products are made to be rehydrated, since dehydrated products can be made into soup at a specific location using water available at the location so that transportation costs can be reduced by transporting the product in a lighter powdered form, and since making a dehydrated product into a soup allows a person to have a longer window of time in which to consume the product because the dehydrated product has a longer shelf life compared to a liquid soup product that may contain perishable foods such as milk.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Crosby not only fails to teach or suggest the "at least partially gelatinizing" step of independent claims 1 and 10, but further teaches away from the use thereof, the Examiner asserts that while Crosby identifies benefits to cooking the potatoes after shearing, such as (Crosby, Paragraph 0030) further opportunity to control retrograding to achieve a desired product attribute, such as shape retention, this does not preclude every form of thermal treatment of cooking prior to the post-shearing cooking step of Crosby. For example, Crosby teaches (Paragraph 0020) that the preparing step 101 prior to shearing may include blanching, a known form of heat treatment that may also cause some level of gelatinization as shown above by claim 25 of Dickerson (US 5425308 A). Furthermore, Crosby teaches (Paragraph 0019) that in a preferred embodiment, the ingredients 110 comprise potatoes, but in a more preferred embodiment, the ingredients comprise uncooked potatoes (which implies that cooked potatoes may be used as an ingredient to the process in a less preferred embodiment). Cooking or thermal treatment that causes gelatinization does not teach away from Crosby merely because it is not a preferred embodiment. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (See MPEP 2123 I-II). In addition, as shown above Villagran teaches (Page 10, section 2) potatoes are cooked for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing, and the cooking step causes partial inactivation of enzymatic and non-enzymatic browning enzymes, therefore preventing browning and preserving the appearance of the potatoes. Thus, Villagran teaches specific benefits to the reduced cooking treatment. Also, Villagran teaches (Page 5, Section A. Definitions; Page 14, Section b. Firmness of the Potato Mash) "reduced cooking" refers to the degree of cooking required to only partially gelatinize starch and inactivate enzymes responsible for browning, and potatoes subjected to reduced cooking in accordance with the present invention are relatively firm. This indicates that the cooking process of Villagran, is only intended to provide a moderate level of gelatinization and does not preclude subsequent gelatinization in the process of Crosby.
	In response to the Applicant’s argument that Villagran would render the process of Crosby unsuitable for its intended purpose, because Crosby discourages pre-gelatinization, the Examiner asserts that, as shown above, Crosby allows for cooking/thermal treatment of the potatoes prior shearing. The Applicant is pointing to a specific embodiment, rather than the disclosure of Crosby as a whole. Therefore, claims 1, 10, and all dependent claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792